NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          JEFFREY NATHAN SCHIRRIPA,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-2477
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-01073-LKG, Judge Lydia Kay
Griggsby.
               ______________________

               Decided: August 24, 2018
               ______________________

   JEFFREY NATHAN SCHIRRIPA, Kinnelon, NJ, pro se.

    LAUREN MOORE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., STEVEN J.
GILLINGHAM.
                 ______________________
2                               SCHIRRIPA   v. UNITED STATES



    Before NEWMAN, TARANTO, and STOLL, Circuit Judges.
PER CURIAM.
    Jeffrey Nathan Schirripa filed suit in the United
States Court of Federal Claims, alleging bid protest,
breach of contract, and Fifth Amendment taking claims
against the United States. He also seeks to enjoin the
government from enforcing the Controlled Substances Act
against his actions and from pursuing criminal charges
against him. The court dismissed the complaint for lack
of subject-matter jurisdiction and for failure to state a
claim upon which relief can be granted. 1 We affirm.
                      BACKGROUND
    This is the third appeal by Mr. Schirripa on related
actions. See Schirripa v. United States, 615 F. App’x 687
(Fed. Cir. 2015); and Schirripa v. United States, 570 F.
App’x 938 (Fed. Cir. 2014).
    In the present action, Mr. Schirripa states in his com-
plaint that he mailed samples of cannabinoids to the U.S.
Department of Justice (“DOJ”) and the U.S. District Court
for the District of New Jersey, in January of 2015. The
next month, the DOJ confirmed receipt of Mr. Schirripa’s
mailing and stated that the mailing could be construed as
a violation of 21 U.S.C. § 844(a), which concerns the
possession of a controlled substance, and/or a violation of
18 U.S.C. § 1716, which prohibits the mailing of certain
items.
   The Court of Federal Claims dismissed the action,
and Mr. Schirripa appeals, arguing that the court erred in



     1  Schirripa v. United States, No. 16-1073C, 2017
WL 2537370, at *1 (Fed. Cl. June 9, 2017) (“Fed. Cl. Op.”),
reconsideration denied, No. 16-1073C, 2017 WL 3097812
(Fed. Cl. July 21, 2017).
SCHIRRIPA   v. UNITED STATES                             3



its assessment of his breach of contract and bid protest
claims.
    We give plenary review to dismissal for lack of juris-
diction. Petro-Hunt, L.L.C. v. United States, 862 F.3d
1370, 1378 (Fed. Cir. 2017). Also, pro se complaints are
“to be liberally construed” and “held to less stringent
standards than formal pleadings drafted by lawyers.”
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle
v. Gamble, 429 U.S. 97, 106 (1976)). However, there must
always be jurisdiction. Sanders v. United States, 252 F.3d
1329, 1333 (Fed. Cir. 2001); Reynolds v. Army & Air Force
Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
                         DISCUSSION
The Implied Unilateral Contract Claim
   The Tucker Act provides jurisdiction of:
   any claim against the United States founded ei-
   ther upon the Constitution, or any Act of Congress
   or any regulation of an executive department, or
   upon any express or implied contract with the
   United States, or for liquidated or unliquidated
   damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1). To recover damages, there must
be “a separate source of substantive law that creates the
right to money damages” against the United States.
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005); see also United States v. White Mountain Apache
Tribe, 537 U.S. 465, 472–73 (2003).
    Mr. Schirripa alleged breach of a unilateral contract
with the United States that formed upon his mailing of
the cannabinoid samples. The court held that a unilateral
contract was not formed or implied by unsolicited mail-
ings to the Department of Justice and the District Court.
Fed. Cl. Op. at *7–8.
4                                SCHIRRIPA   v. UNITED STATES



    On appeal, Mr. Schirripa argues that “a plain reading
of the statutes (50 USC §§ 212–215) clearly shows that
Congress intended to bind the United States in a unilat-
eral-prize contract . . . .” Schirripa Br. at 7 (footnote
omitted). He states that he “met the extraordinary (es-
sential) elements of the contract,” id., that “the property
and information provided by Appellant is inherently
capable of inciting resistance against the laws of the
United States - requiring Appellee to capture the property
and award the prize to Appellant” or, in the alternative,
“arrest Appellant for violating the Controlled Substances
Act” and forfeit his property. Id. at 8–9 (italics in origi-
nal).
     The statutes Mr. Schirripa cites for “unilateral-prize
contract” formation, 50 U.S.C. §§ 212, 213, and 215, are as
follows:
    § 212. Whenever during any insurrection against
    the Government of the United States, after the
    President shall have declared by proclamation
    that the laws of the United States are opposed,
    and the execution thereof obstructed, by combina-
    tions too powerful to be suppressed by the ordi-
    nary course of judicial proceedings, or by the
    power vested in the marshals by law, any person,
    or his agent, attorney, or employee, purchases or
    acquires, sells or gives, any property of whatsoev-
    er kind or description, with intent to use or em-
    ploy the same, or suffers the same to be used or
    employed in aiding, abetting, or promoting such
    insurrection or resistance to the laws, or any per-
    son engaged therein; or being the owner of any
    such property, knowingly uses or employs, or con-
    sents to such use or employment of the same, all
    such property shall be lawful subject of prize and
    capture wherever found; and it shall be the duty
    of the President to cause the same to be seized,
    confiscated, and condemned.
SCHIRRIPA   v. UNITED STATES                               5



    § 213. Such prizes and capture shall be con-
    demned in the district court of the United States
    having jurisdiction of the amount, or in admiralty
    in any district in which the same may be seized,
    or into which they may be taken and proceedings
    first instituted.
    § 215. The Attorney General, or the United States
    attorney for any judicial district in which such
    property may at the time be, may institute the
    proceedings of condemnation, and in such case
    they shall be wholly for the benefit of the United
    States; or any person may file an information with
    such attorney, in which case the proceedings shall
    be for the use of such informer and the United
    States in equal parts.
These statutes were enacted in 1861, and “aimed exclu-
sively at the seizure and confiscation of property used in
aid of the Rebellion, ‘not to punish the owner for any
crime, but to weaken the insurrection.’” Oakes v. United
States, 174 U.S. 778, 790–91 (1899) (quoting Kirk v. Lynd,
106 U.S. 315, 316 (1882)).
     Congress enacted these statutes to weaken the Con-
federate States by authorizing the President to seize
property aiding the Confederacy in its insurrection. See
Union Ins. Co. v. United States, 73 U.S. 759, 763 (1867)
(“It is sufficiently obvious that the general object of the
enactment was to promote the suppression of rebellion by
subjecting property employed in aid of it with the owner’s
consent, to confiscation.”); Conrad v. Waples, 96 U.S. 279,
285 (1877) (“That of 1861 applied only to property ac-
quired with intent to use or employ the same, or to suffer
the same to be used or employed, in aiding or abetting the
insurrection, or in resisting the laws . . . .”). These stat-
utes did not and do not support a theory of unilateral
contract with the government by mailing it an unsolicited
item.
6                                SCHIRRIPA   v. UNITED STATES



     “[T]he essence of a unilateral contract is that one par-
ty’s promise is conditional upon the other party’s perfor-
mance of certain acts and when the other party performs,
the first party is bound.” Wells Fargo Bank, N.A. v.
United States, 88 F.3d 1012, 1019 (Fed. Cir. 1996). No
performance condition is here asserted. The Court of
Federal Claims properly dismissed the breach of contract
claim.
The Bid-Protest Claim
    In the Court of Federal Claims, Mr. Schirripa assert-
ed a pre-award bid protest because “defendant failed to
perform the obligatory duty of procuring (capturing)
plaintiff’s property as required by 50 U.S.C.A. § 212.”
Fed. Cl. Op. at *2. A bid-protest claim may be brought by
“an interested party objecting to a solicitation by a Feder-
al agency for bids or proposals for a proposed contract or
to a proposed award or the award of a contract or any
alleged violation of statute or regulation in connection
with a procurement or a proposed procurement.” 28
U.S.C. § 1491(b)(1). The Court of Federal Claims held
that Mr. Schirripa is not such an interested party. Fed.
Cl. Op. at *7. The court stated: “to be an ‘interested party’
with standing to bring a bid protest claim in this case,
plaintiff must establish that he is an ‘actual or prospec-
tive bidder or offeror whose direct economic interest
would be affected by the award of the contract or failure
to award the contract.’” Id. (quoting 31 U.S.C. § 3551(2)).
The court found that Mr. Schirripa “alleg[ed] no facts in
the amended complaint to show that he is an actual or
prospective bidder who is objecting to a solicitation by a
federal agency,” and concluded that he “fail[ed] to demon-
strate that he is an ‘interested party’ with respect to a
government procurement.” Id.
    On appeal, Mr. Schirripa argues that he is an “inter-
ested party” based on 50 U.S.C. §§ 212 and 215 and his
“unilateral-prize contract” theory. Schirripa Br. at 8. As
SCHIRRIPA   v. UNITED STATES                              7



discussed supra, these statutes have no relation to any
contract theory or any government bid or procurement
practice.
    The Court of Federal Claims thoroughly considered
Mr. Schirripa’s arguments and theories, and fully ex-
plained their inapplicability.
The Takings Claim
    In the proceedings below, Mr. Schirripa also alleged
that the government’s potential enforcement of the Con-
trolled Substances Act against his mailing of cannabinoid
samples constituted a regulatory taking, in violation of
the Fifth Amendment. The court also dismissed this
claim.
    A takings claim must be predicated upon lawful gov-
ernmental action, yet Mr. Schirripa pled the opposite
when he alleged that the government’s “unconstitutional
and prejudicial classification . . . has consequently en-
abl[ed] the Controlled Substance [sic] Act (21 U.S.C.
§ 881(a)) to prohibit and affirmatively forfeit all property
rights secured in U.S. Patent No. 6630507.” Fed. Cl. Op.
at *8 (emphases and footnote omitted) (quoting Am.
Compl. at 4).
   The takings claim is not discussed by Mr. Schirripa,
and any appeal of that claim is deemed waived.
                        CONCLUSION
    The decision of the Court of Federal Claims is af-
firmed. Mr. Schirripa’s motion to take judicial notice is
denied. See ECF No. 24.
                        AFFIRMED
   No costs.